Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa US publication no.: US 2018/0331641.

Regarding claims 1, 11 14 and 15, Ishikawa teaches, A motor drive device comprising at least one processor or circuit (control device 100, figure 1) configured to function as: a position detection unit (encoder circuit 107, figure 1) configured to detect a current position of an object to be driven by a motor (stepping motor 101, figure 1); and a motor control unit (CPU 108, figure 1) configured to calculate an output control amount for the motor based on a deviation between the current position and a target position of the object to be driven by the motor while changing an advance angle in a rotational phase of the motor according to the output control amount in a case where the advance angle is within a predetermined advance angle range in the rotational phase of the motor (as explained in paragraphs 55-59, the control unit utilizes the advanced angle control when the speed deviation is within a predetermined range, wherein the speed is derived as a function of position and therefore, the advance angle control is based on the position of the motor) and changing a drive voltage of the motor with the advance angle fixed in a case where the advance angle is outside the predetermined advance angle range (as further explained in paragraphs 55-59 when the deviation is outside of a range the control unit change the driving voltage).
Regarding claim 2, Ishikawa teaches, the motor drive device according to claim 1, wherein the motor control unit is configured to perform feedback control based on the output control amount (see feed-back system in figure 1).
Regarding claim 3, Ishikawa teaches, the motor drive device according to claim 1, wherein the motor control unit is configured to turn off power supply to the motor in a case where the deviation is smaller than a predetermined value (see stop instruction s616, figure 6).
Regarding claim 5, the motor drive device according to claim 1, wherein the predetermined advance angle range is a range of −90 to +90 degrees (see paragraph 35).
Regarding claim 6, Ishikawa teaches, the motor drive device according to claim 1, wherein the motor control unit is configured to change the advance angle in the rotational phase of the motor with the drive voltage of the motor fixed in a case where the advance angle is within the predetermined advance angle range (see paragraphs 55-59).
Regarding claim 7, Ishikawa teaches, the motor drive device according to claim 1, wherein the object to be driven by the motor includes a rotary magnet having a plurality of magnetic poles

Regarding claim 9, Ishikawa teaches, the motor drive device according to claim 1, further comprising a correction unit configured to correct the predetermined advance angle range according to a speed of the object to be driven by the motor (as seen in paragraph 55, the CPU performs advanced angle control which implies that the CPU continues to correct the advance angle until the desired advance angle is achieved).
Regarding claim 10, Ishikawa teaches, the motor drive device according to claim 9, further comprising a memory configured to hold a relationship between the speed of the object to be driven by the motor and the predetermined advance angle range (see memory 121, paragraph 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US publication no.: US 2018/0331641 in view of Kogure et al. US publication no.: 2019/0092382
Regarding claim 4, Ishikawa is silent on specifically teaching, the motor drive device according to claim 1, wherein the motor control unit is configured to turn off power supply to the motor in a case where a speed of the object to be driven by the motor is smaller than a predetermined value.
Kogure et al teach: wherein the motor control unit is configured to turn off power supply to the motor in a case where a speed of the object to be driven by the motor is smaller than a predetermined value (see paragraph 1).
In view of Kogure et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ishikawa to include; wherein the motor control unit is configured to turn off power supply to the motor in a case where a speed of the object to be driven by the motor is smaller than a predetermined value, for the purpose of improving the control of the system. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US publication no.: US 2018/0331641 in view of Suzuki US publication no.: 2009/0251777 A1
Regarding Claim 8, Ishikawa is silent on specifically teaching, the motor drive device according to claim 7, wherein the position detection unit includes a plurality of Hall elements configured to detect the rotational phase of the rotary magnet.
Suzuki teaches: wherein the motor control unit is configured to turn off power supply to the motor in a case where a speed of the object to be driven by the motor is smaller than a predetermined value (see paragraph 56).
In view of Suzuki’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ishikawa to include; wherein the position detection unit includes a plurality of Hall elements configured to detect the rotational phase of the rotary magnet, for the purpose of improving the control of the system.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US publication no.: US 2018/0331641 A1 in view of Shimoyama US publication no.: US 2016/0366339 A1
Regarding claim 12, Ishikawa is silent on specifically teaching, The motor drive device according to claim 11, further comprising a shake amount detection unit configured to detect an amount of shake of a housing, wherein the motor control unit is configured to calculate the target position according to the amount of shake.
Shimoyama teaches: further comprising a shake amount detection unit configured to detect an amount of shake of a housing, wherein the motor control unit is configured to calculate the target position according to the amount of shake (see paragraph 9 and claim 5).
In view of Shimoyama’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ishikawa to include; further comprising a shake amount detection unit configured to detect an amount of shake of a housing, wherein the motor control unit is configured to calculate the target position according to the amount of shake, for the purpose of improving the control of the system.

Regarding claim 13, Ishikawa teaches, the motor drive device according to claim 12, wherein the object to be driven by the motor includes an image sensor or an optical system (see paragraph 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846